                   Case
                    Case2:20-cr-00151-RAJ
                          1:20-mj-00775-JKL Document
                                             Document18-3
                                                      2 Filed
                                                          Filed09/18/20
                                                                09/21/20 Page
                                                                          Page1 1ofof1 1


AO 466A (Rev 07 16) Waiver of Rule S & 5 I Hearings (Coniplaini or Indictment)


                                       UNITED STATES DISTRICT COURT                                                 FILED IN OPEN COUR
                                                                    for the
                                                          Northern District of Georgia                                    SEP 18 2020
                                                                                                                 JAMES N14-I~TTEN, Clerk
                  United States of America                                  )                                  By:
                                 v.                                         )    Case No. 1 :20-MJ-775                            Deputy C
                                                                            )
                     HADIS NUHANOVIC                                             Charging District’s Case No.         CR20-I 51-RAJ
                            Defendant

                                                 WAIVER OF RULES & 5.1 HEARINGS
                                                      (Complaint or Indictment)

          I understand that I have been charged in another district, the (name ofother court)                United States District Court,
                                                       Western District of Washington

          I have been informed of the charges and of my rights to:
          (1)        retain counsel or request the assignment of counsel if I am unable to retain counsel;
          (2)        an identity hearing to determine whether I am the person named in the charges;
          (3)        production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;
          (4)        a preliminary hearing to determine whether there is probable cause to believe that an offense has been
                     committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
                     unless I have been indicted beforehand.
          (5)        a hearing on any motion by the government for detention;
          (6)        request a transfer of the proceedings to this district under Fed. R. Crim. p. 20, to plead guilty.

          I agree to waive my right(s) to:
                     an identity hearing and production of the warrant.
                     a preliminary hearing.
          fl         a detention hearing.
                     an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
                     be entitled in this district. I request that any preliminary or detention hearing be held in the prosecuting
                     district, at a time set by that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.


Date:     _______

                        /
                                                                                 {Ln
                                                                                    .
                                                                                                At’~. 0.~
                                                                                            lefe do    ssrgnature



                                                                                        ignature of. ‘~dant ~s attorney


                                                                                          icc         Jo
                                                                                   Printed name ofdefendant’s attorney
